 Case 19-23016           Doc 121         Filed 06/08/20 Entered 06/08/20 09:00:44       Desc Main
                                          Document     Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re                                               )     Chapter 7
                                                    )     Case No. 19-23016
MICHELLE ALEXANDRE,                                 )     Hon. Timothy A. Barnes
                                                    )     Hearing Date: June 15, 2020
                                      Debtor.       )     Time: 1:00 p.m.

                                                Notice of Motion

TO:     See Attached Service List

       PLEASE TAKE NOTICE that on June 15, 2020, at 1:00 p.m., I shall appear before the
Honorable Timothy A.Barnes or before any other bankruptcy judge sitting in his stead, and
then and there present the Trustee’s Motion to Compel Debtor’s Compliance with Statutory
Duties, a true and correct copy of which is attached hereto and hereby served upon you.

        This motion will be presented and heard telephonically. No personal appearance in
Court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

      A PARTY WHO OBJECTS TO THIS MOTION AND WANTS IT CALLED MUST
FILE A NOTICE OF OBJECTION NO LATER THAN TWO (2) BUSINESS DAYS BEFORE
THE PRESENTMENT DATE. IF A NOTICE OF OBJECTION IS TIMELY FILED, THE
MOTION WILL BE CALLED ON THE PRESENTMENT DATE. IF NO NOTICE OF
OBJECTION IS TIMELY FILED, THE COURT MAY GRANT THE MOTION WITHOUT A
HEARING BEFORE THE DATE OF PRESENTMENT.


                                      STEVEN R. RADTKE, TRUSTEE
                                         Attorney ID No. 0312-4816
                                       79 WEST MONROE STREET
                                                 SUITE 1314
                                            CHICAGO IL 60603
                                               (312) 346-1935




AexandreNtcMoCompelDebtorCompliance
 Case 19-23016           Doc 121      Filed 06/08/20 Entered 06/08/20 09:00:44      Desc Main
                                       Document     Page 2 of 4



                                      CERTIFICATE OF SERVICE

        I, Steven R. Radtke, hereby certify that on June 8, 2020, I caused a true and correct copy
of the foregoing Notice of Motion and the document identified therein to be served:

         Electronically via the Court’s electronic notice for registrants on:

Office of the U.S. Trustee, Patrick S. Layng, USTPRegion11.ES.ECF@usdoj.gov
Roy McCampbell, roy_mccampbell@comcast.net
Arnold H. Landis, Arnoldlandisd1am@ameritech.net
Bruce C. Dopke, bdopke@stahlcowen.com
Dana O’Brien, dana.obruien@mccalla.com
Nisha B. Parikh, bankruptcy@fal-illinois.com
Paul M. Bach, paul@bachoffices.com
Peter C. Bastianen, ND-Four@11.cslegal.com

        And via first class mail, postage prepaid, on:


Michelle Alexandre
1409 N. Thatcher
River Forest, IL 60305




AexandreNtcMoCompelDebtorCompliance
 Case 19-23016             Doc 121      Filed 06/08/20 Entered 06/08/20 09:00:44               Desc Main
                                         Document     Page 3 of 4


                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

In re                                                        )       Chapter 7
                                                             )       Case No. 19-23016
MICHELLE ALEXANDRE,                                          )       Hon. Timothy A. Barnes
                                                             )
                    Debtor.                                  )

                   TRUSTEE’S MOTION TO COMPEL DEBTOR’S COMPLIANCE
                                WITH STATUTORY DUTIES

             Steven R. Radtke, not individually, but solely in his capacity as Chapter 7 trustee (“Trustee”)
of the bankruptcy estate of Michelle Alexandre (the “Debtor”), moves this Court to compel Debtor
to comply with her duties under the applicable provisions of the Bankruptcy Code and Rules. In
support of this Motion, the Trustee states as follows:
        1.      On August 15, 2019 (the “Petition Date”) the Debtor filed a voluntary petition for relief
under Chapter 11 of the Bankruptcy Code.
        2.      On December 10, 2019 (the “Conversion Date), upon the motion of the United States
Trustee, this Court entered an order converting the Debtor’s Chapter 11 case to a case under Chapter
7 of the Bankruptcy Code, and Steven R. Radtke was appointed as the Chapter 7 trustee.

A.      Rule 1019(5)(A) of the Federal Rules of Bankruptcy Procedure.
        3.      Fed. R. Bankr. P. 1019(5)(A), provides in pertinent part as follows:
                “(A) Conversion of Chapter 11 or Chapter 12 case. Unless the court
                directs otherwise, if a chapter 11 . . . case is converted to chapter 7, the
                debtor in possession . . . shall:
                      (i) not later than 14 days after conversion of the case, file a
                      schedule of unpaid debts incurred after the filing of the petition
                      and before the conversion of the case, including the name and
                      address of each holder of a claim; and Fed. R. Bankr. P. 1009.
                      (ii) not later than 30 days after conversion of the case, file and
                      transmit to the United States trustee a final report and account.”

        4.      To date Debtor has not complied with Fed.R.Bankr.P. 1019(5)(A), despite repeated
representations that compliance was forthcoming.

B.      Section 521 of the Bankruptcy Code.
        5.      The Debtor has a duty to file complete and accurate Schedule of Assets and Liabilities.
The Trustee’s investigation indicates that the schedules are incomplete and do not accurately list all
of her assets. Representative examples are set forth in the paragraphs below.

                                                         1
 Case 19-23016          Doc 121      Filed 06/08/20 Entered 06/08/20 09:00:44              Desc Main
                                      Document     Page 4 of 4


      6.    According to her Schedule A/B, debtor acknowledged having a legal or equitable interest
in only the following five properties: i) 1409 N. Thatcher, River Forest, IL; ii) 942 S. Swain,
Elmhurst, IL; iii) 1021 N. Harlem Ave., Oak Park, IL; iv) 626 Manchester Ave., Westchester, IL, and
v) 547 S. 24th Ave., Bellwood, IL.
      7.    The Trustee’s independent investigation indicates that Debtor is also the owner of record
of the following four properties: i) 808 N. Broadway Ave., Melrose Park, IL, (ii) 1619 N. 22nd Ave.,
Melrose Park, IL, iii) 1207 N. 16th Ave., Melrose Park, IL; and 1530 N. 23rd Ave., Melrose Park, IL.
      8.    Further investigation uncovered unscheduled litigation which Debtor was pursuing in
state court. It is unknown whether debtor failed to properly schedule any other assets or liabilities.
      9.    To date, Debtor has not amended her schedules so that they accurately reflect her assets
and liabilities, despite repeated assurances that the schedules would be amended.
      10.   The Debtor has a duty to cooperate with the Trustee as necessary to enable him to
perform his duties. Where applicable, requests for relief under 11 U.S.C. 521(a)(3) will be filed by
separate motion.
      WHEREFORE, the Trustee respectfully requests that the Court enter an order directing
Debtor, on or before a date certain, to (i) file a schedule of unpaid chapter 11 debts and a final report
and account in accordance with Fed.R.Bankr.P. 1019(5)(a) and (ii); file amended schedules,
including her Schedules A/B and D, to accurately and completely disclose her assets and liabilities;
and (iii) and that the Court grant such other and further relief as this Court may deem just and
appropriate.
                                                  Respectfully submitted,
                                                  Steven R. Radtke, Trustee, as trustee of the
                                                  Bankruptcy Estate of Michelle Alexandre, Debtor,


                                                  By:_/s/ Steven R. Radtke________________
                                                          Steven R. Radtke, Trustee



Steven R. Radtke (#0312-4816)
CHILL, CHILL & RADTKE, P.C.
79 West Monroe Street, Suite 1314
Chicago Il 60603
Tel.: (312) 346-1935
Fax: (312) 346-1935
sradtke@chillchillradtke.com
AlexandreMoCompelDebtorCompliance




                                                    2
